COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Phillip Manderscheid v. LAZ Parking Texas LLC and Boot Man, Inc.
                          d/b/a Premier Parking Enforcement

Appellate case number:    01-13-00362-CV

Trial court case number: 1019656

Trial court:              County Civil Court at Law No. 4 of Harris County

       On June 25, 2013, the district clerk filed the clerk’s record in the above-referenced
appeal. The clerk’s record contains the trial court’s order denying the contest to the affidavit of
indigence.

       Accordingly, the Clerk of this Court is ORDERED to make an entry in this Court’s
records that appellant Phillip Manderscheid is indigent and is allowed to proceed on appeal
without advance payment of costs.

    The clerk’s and reporter’s records have been filed in this Court. Appellant’s brief is
ORDERED filed with this Court within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: July 9, 2013